The conviction is for pursuing the business of unlawfully selling intoxicating liquors in prohibited territory.
The purchasers named in the indictment testified to the transactions. One claimed to have bought nine bottles of Budweiser beer in three transactions, and produced at the trial and exhibited to the jury six of the bottles labeled "Budweiser." He testified: "I know whether or not that beer was intoxicating when drunk in reasonable quantities. It is bound to have been intoxicating when drunk in reasonable quantities, because I drank one bottle and I know it was beer, as good beer as ever was brewed." He further testified that he did not get intoxicated; that he drank some of the beer and that if he had got enough it would have made him drunk. The other witness testified to the purchase on several occasions of bottled beer at 25 cents a bottle from the appellant. Speaking with reference to one of them he said: "I *Page 213 
drank that bottle of beer that I bought from him there in his place of business. That beer that I drunk, in reasonable quantities, was intoxicating." The express agent testified to quite a number of shipments of beer and whisky to appellant. He described these shipments as barrels of beer containing ten dozen bottles, or a case of beer containing four dozen bottles, as the case might be. In several instances he described a shipment as a box containing twelve quarts of whisky, and gave a number of these occurring during the months of June and July. The offense is charged to have taken place in July. One of the prosecuting witnesses testified that when he first approached appellant to purchase beer, appellant told him he was expecting a cask, and the witness further said that he saw the cask arrive and opened in appellant's place, and bought and drank some of the liquid. He further said appellant expressed anxiety to assure himself that he, the witness, was not a detective before he would make the sale. There were several casks of empty beer bottles and a number of empty bottles of various kinds about the premises. Their presence was explained in part by testimony that the place had been used as a saloon before local option became effective, and further by the testimony of several witnesses that they and appellant made a pool to purchase beer for drinking and not for sale.
The court in his charge accurately stated the law with reference to necessity for proof that appellant was engaged in the business of unlawfully selling intoxicating liquors, and for proof of the two sales charged in the indictment, and correctly advised the jury that proof of two sales was requisite but not sufficient to sustain the conviction, but must be supplemented by proof of the pursuit of the business, and that although they might find that the appellant was engaged in the pursuit of the business of selling intoxicating liquors as explained in the charge, they would acquit him unless he had made two sales to the parties named in the indictment. In this state of the record the trial court committed no error in refusing appellant's special charge requesting that the jury be instructed that it was incumbent upon the State to prove two sales of intoxicating liquors alleged in the indictment. Neither do we think there was error in failing to give a special charge to the effect that it was necessary for the State to prove that the bottles introduced in evidence and labeled "Budweiser" contained intoxicating liquor, and that the label thereon was not conclusive evidence of the contents. It is true that the label was not conclusive evidence of the contents of the bottles. It is not true that it was incumbent upon the State to prove that the six bottles introduced in evidence and labeled "Budweiser" contained intoxicating liquors for the reason that the requirement of the statute as to sales was fully met by evidence of the sales by appellant of bottled beer that were opened and drunk by prosecuting witnesses, and their contents described as hereinbefore indicated. The bottles with the labels thereon, under the evidence with reference thereto, like the testimony of shipments, and the condition of the premises, were relevant upon the issue of the character of business in which *Page 214 
appellant was engaged. Under the evidence the jury, we think, was authorized to find that appellant was engaged in the business of selling intoxicating liquors and in pursuance thereto he made two sales of such liquor to the parties named in the indictment, and that the intoxicating quality of the liquor was not proved alone by the fact that it was called beer or Budweiser beer, but that the beer that appellant was engaged in the business of selling was the intoxicating kind, we think, was proved both by the direct testimony and by circumstances; and that the charge requested by the appellant to the effect that beer was not an intoxicating liquor, was properly refused. Johnson v. State,81 Tex. Crim. 174, 194 S.W. Rep., 143.
We fail to find any error disclosed in the record, and the judgment of the lower court is affirmed.
Affirmed.
                          ON REHEARING.                       November 28, 1917.